                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNIVERSAL PROTECTION SERVICE, LP,
a California Limited Partnership;,
                                                                   4:16CV3039
                       Plaintiff,

        vs.                                         ORDER TO WITHDRAW EXHIBITS OR
                                                     TO SHOW CAUSE WHY EXHIBITS
KELLY J. WAVADA, an individual; JOEL E.               SHOULD NOT BE DESTROYED
LAUFFER, an individual; LEETTA L. SUHR,
an individual; MIKE WEATHERL, an
individual; and AGTAC SERVICES, LLC, a
Nebraska Limited Liability Corporation;

                       Defendants.


       Pursuant to NECivR 79.1(f) or NECrimR 55.1(g), counsel for the plaintiff shall

either 1) withdraw the following exhibits previously submitted in this matter within 14

calendar days of the date of this order, or 2) show cause why the exhibits should not be

destroyed:

       Plaintiff’s Exhibits (restricted per JMG) from Motion Hearing held 06/21/2016.

       If counsel fails to withdraw these exhibits as directed or to show cause why the

exhibits should not be destroyed, the clerk’s office is directed to destroy the listed exhibits

without further notice to the parties or order from the court.

       IT IS SO ORDERED.

       Dated this 13th day of August, 2019.

                                                   BY THE COURT:
                                                   s/ John M. Gerrard
                                                   Chief United States District Judge
